DETAILE ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 to 20 are presented for examination.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “coding an input data at a fist coding rate using codes designed for coding up to a second coding rate lower than the first coding rate to provide a coded data.” This limitation as presented is directed to a mathematical concept under the broadest reasonable interpretation, the steps of coding is generally applying an algorithm to the data and thus a mathematical concept.  The additional limitation of “wirelessly transmitting the coded data” does not integrate the abstract idea into a practical application or add any meaningful limits to the abstract idea rather its a  merely a generic step that is a tool for applying the abstract idea. 
This judicial exception is not integrated into a practical application because wirelessly transmitting the abstract idea is a generic function and dose not transform the abstract idea or integrate the abstract idea into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitation is a well-known and understood routine that is a tool for applying the abstract idea, as stated in the specification, the wireless communication is according 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 to 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (USPAP 2018/0294919).  
Claim 1:
Cheng teaches a method for encoding and modulating data for wireless communication, the method comprising:  a controller (216) selecting a data rate at which to transmit the primary data and encoding the primary data according to a target-coding rate (see par. 00022-0023 and par. 0030).  Cheng teaches that the controller applies a shortening format generate the encoded data at the target code rate (see par. 0033).  
Cheng teaches the encoding method applies low-density parity check (LDPC) codes and a shortening format to generate the new coding rate (see par. 0034 et seq.).    Cheng teaches that if the coding rate is 7/8 (“first coding rate”) it is shortened to generate a 5/6 coding rate (“second coding rate”) (see par. 0055). Cheng also teaches that the coded data is transmitted from the transmitting station to the receiving station (see par. 0056 et seq.).
As per claims 3 to 4, Cheng teaches that the second coding rate is lower than the first coding rate and the first coding rate is 7/8 for example (see 0056).
5, Cheng teaches the encoding of the primary data (“input data”) comprises a shortening process that adds filler data of zeros or ones (“default shortening bits”) to the shorter data block to generate an information portion (see par. 0034).  Cheng also teaches that the parity portion of the block format is encoded to generate parity bits to allow for forward error correction (see par. 0035).  Cheng teaches that the parity data is combined with the information portion (“concatenated”) to form a shorten block and upon transmission the filler bits are discarded so that the ratio of the shorten block length matches the target code rate (see par. 0035-0038).  Cheng further teaches that shortening the block data is according to the IEEE 802.11ay standard wherein code re-use and shortening are applied to code rates of different block lengths or if the shorten block length does not matched the target code rate (see par. 0039 to 0040).  Cheng also teaches that the encoding process applies a puncturing process in the generation of the encoded data which, reads on “performing a puncturing procedure on the shortened bit string” (see par. 0030).

Allowable Subject Matter
Claims 2 and 6 to 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art made of record teaches a method for encoding a data using LDPC codes and shortening the code to generate an encoded data that match a target coding rate as detailed above; however, the prior art made of record taken alone or in combination fails to teach or fairly suggest or render obvious the novel elements of using a 4096 quadrature amplitude modulation (4096 .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yeo et al. 	(USPAP 2019/0165888) discloses a method of transmitting and receiving data in a wireless communication system and a data mapping method that determines the length of the code block sequence.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY A CHASE whose telephone number is (571)272-3816. The examiner can normally be reached Mon-Thu 8:00-5:30, 2nd Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272 3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/Shelly A Chase/Primary Examiner, Art Unit 2112